       Case 1:20-cr-00199-KMW Document 158 Filed 02/23/21 Page 1 of 5
        Case 1:20-cr-00199-KMW Document 154-1 File?~~====~~~===~
                                                                       USDC SONY
                                                                       pOCUMENT
                                                                       ELECTRO NI CALLY FILED

                                                                                             ,~3 ,~/
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                               ----=~---.--
                                                                      DATE FILED: ~
 United States of America                            Protective 0

         V.                                          S1 20 Cr. 199 (KMW)

 Elizabeth Araujo,

                  Defendant.




        Upon the application of the United States of America and the defendant having requested

discovery under Rule 16 of the Federal Rules of Criminal Procedure, the Court hereby finds and

orders as follows :

        1.      Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule    of Crjmjnal Procedure 16, 18 U,S.C.       § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "Disclosure Material." The Government's Disclosure Material may

include, as detailed below, material that affects the privacy of individuals, and material that affects

the safety of certain victims of the charged offenses.

        2.      Confidential Disclosure Material. Certain of the Government's Disclosure

Material, referred to herein as "Confidential Disclosure Material ," may include material that (i)

affects the privacy and confidentiality of individuals and entities; (ii) would impede, if prematurely

disclosed, the Government' s ongoing investigation of uncharged individuals; (iii) would risk

prejudicial pretrial publicity if publicly disseminated ; and (iv) that is not authorized to be disclosed

to the public or disclosed beyond that which is necessary for the defense of this criminal case.

Among other things, the Confidential Disclosure Material may include (a) information that
         Case1:20-cr-00199-KMW
        Case  1:20-cr-00199-KMW Document
                                 Document154-1
                                          158 Filed
                                               Filed02/23/21
                                                     02/17/21 Page
                                                               Page22ofof55




identifies, or could lead to the identification of, witnesses who may be subject to intimidation or

obstruction, and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm absent the protective considerations set forth herein, or

(b) medical or financial information of witnesses or other third parties. The Government will label

Confidential Disclosure Material as such or as "Confidential" on a letter accompanying the

Disclosure Material or on the Disclosure Material itself. The Government's designation of material

as Confidential Disclosure Material will be controlling absent contrary order of the Court.

       3.         Facilitation of Discovery. The entry of a protective order in this case will permit

the Government to produce expeditiously the confidential and Confidential Disclosure Material.

It will also afford the defense prompt access to those materials, which will facilitate the preparation

of the defense.

       4.         Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5.         Confidential Disclosure Material shall not be disclosed by counsel for a defendant,

including any successor counsel ("Defense Counsel"), other than as set forth herein, and shall be

used solely for purposes of defending this action:

                  a.     Defense Counsel shall not post any Confidential Disclosure Material on any

Internet site or network site to which persons other than the parties hereto have access, and shall

not disclose any Confidential Disclosure Material to the media or any third party except as set

forth below.

                  b.     Confidential Disclosure Material may be disclosed by Defense Counsel to

a defendant for purposes of review related to this case. A defendant may not disclose Confidential

Disclosure Material except as set forth herein.



                                                   2
          Case1:20-cr-00199-KMW
         Case  1:20-cr-00199-KMW Document
                                 Document154-1
                                          158 Filed
                                               Filed02/23/21
                                                     02/17/21 Page
                                                               Page33ofof55




               c.          Confidential Disclosure Material may be disclosed by Defense Counsel to

the following persons (hereinafter "Designated Persons"):

                      1.          investigative, secretarial, clerical, paralegal, and student personnel

employed full-time or part-time by a defendant's attorney;

                     11.          independent expert witnesses, investigators or advisors retained by

a defendant's attorney in connection with this action;

                    111.          prospective witnesses and their counsel, to the extent deemed

necessary by Defense Counsel for the purposes of this criminal proceeding, except that

Confidential Disclosure Material shall not be electronically transmitted to such prospective

witnesses or their counsel and shall not be possessed by such prospective witnesses or their counsel

except in the presence of Defense Counsel. Notwithstanding the above, Confidential Disclosure

Material may be transmitted electronically to expert witnesses, investigators, or advisors retained

by the defendant's counsel in connection with this action, and such expert witnesses, investigators,

or advisors may possess Confidential Disclosure Material outside of the presence of Defense

Counsel; or

                    1v.           such other persons as hereafter may be authorized by the Court upon

such motion by a defendant.

               d.          The defendant and Defense Counsel shall provide a copy of this Order to

Designated Persons to whom they disclose Confidential Disclosure Material pursuant to Paragraph

8(c). Designated Persons shall be subject to the terms of this Order.

               e.          The Government may authorize, in writing, disclosure of Confidential

Disclosure Material beyond that otherwise permitted by this Order without further Order of this

Court.



                                                    3
         Case1:20-cr-00199-KMW
        Case  1:20-cr-00199-KMW Document
                                 Document154-1
                                          158 Filed
                                               Filed02/23/21
                                                     02/17/21 Page
                                                               Page44ofof55




       6.      This Order does not prevent the disclosure of any Disclosure Material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

However, Confidential Disclosure Material pertinent to any motion before the Court should

initially be filed under seal, absent consent of the Government or Order of the Court. All filings

should comply with the privacy protection provisions of Rule 49.1 of the Federal Rules of Criminal

Procedure.

       7.      Except for Disclosure Material that has been made part of the record of this case,

the defense shall return to the Government or securely destroy or delete all Disclosure Material,

including the seized ESI Disclosure Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If Disclosure Material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

        8.     The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Disclosure Material or the Government's

ESI production. All such persons shall be subject to the terms of this Order.

        9.     This Order places no restriction on a defendant's use or disclosure of ESI that

originally belonged to the defendant.




                                                   4
         Case1:20-cr-00199-KMW
        Case  1:20-cr-00199-KMW Document
                                 Document154-1
                                          158 Filed
                                               Filed02/23/21
                                                     02/17/21 Page
                                                               Page55ofof55




        10.   The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


SO ORDERED:

Dated: New York, New York
       February ~  2021


                                                    THE HONORABLE KIMBA M. WOOD
                                                    UNITED STATES DISTRICT JUDGE




                                                5
